              Case 2:20-cv-01719-RSL Document 17
                                              18 Filed 03/16/21
                                                       03/17/21 Page 1 of 5
                                                                          4




 1                                                           HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9    BARCELO HOMES, INC., a Washington                  No. 2:20-cv-01719-RSL
      corporation; BARCELO MADISON PARK,
10    LLC, a Washington limited liability company,
                                                         STIPULATED MOTION AND
11
                             Plaintiffs,                 ORDER FOR WITHDRAWAL AND
                                                         SUBSTITUION OF COUNSEL
12
                     vs.
13    KINSALE INSURANCE COMPANY, a
      foreign insurance company,
14
                             Defendant.
15

16
                                           I.   STIPULATED MOTION
17
            In accordance with LCR 83.2, Defendant Kinsale Insurance Company moves for an
18
     order permitting the withdrawal of attorneys Curt H. Feig and Matthew C. Erickson and Nicoll
19
     Black & Feig PLLC and the substitution of attorneys Thomas Lether and Eric Neal and Lether
20
     Law Group. Plaintiffs stipulate to this Motion.
21
            There is good cause for this Court to grant permission for the withdrawal and
22
     substitution of counsel, as the withdrawal and substitution will not delay these proceedings.
23


     STIPULATED MOTION AND ORDER FOR                  LETHER LAW GROUP
     WITHDRAWAL AND SUBSTITUTION OF COUNSEL– 1 1848 WESTLAKE AVENUE N, SUITE 100
                                                                              SEATTLE, WA 98109
                                                                      P: (206) 467-5444 F: (206) 467-5544
            Case 2:20-cv-01719-RSL Document 17
                                            18 Filed 03/16/21
                                                     03/17/21 Page 2 of 5
                                                                        4




 1        Dated this 16th day of March, 2021 at Seattle, Washington.

 2
                                              NICOLL BLACK & FEIG PLLC
 3
                                                     /s/ Curt H. Feig_____ _______
 4                                                   /s/ Matthew C. Erickson______
                                                     Curt H. Feig, WSBA #19890
 5                                                   Matthew C. Erickson, WSBA #43790
                                                     1325 Fourth Avenue, Suite 1650
 6                                                   Seattle, WA 98101
                                                     206 838 7555
 7                                                   cfeig@nicollblack.com
                                                     merickson@nicollblack.com
 8                                                   Withdrawing Attorneys for Defendant
                                                     Kinsale Insurance Company
 9
                                              HARPER | HAYES PLLC
10
                                                     /s/ Todd C. Hayes__________
11                                                   Todd C. Hayes, WSBA # 26361
                                                     600 University Street, Suite 2420
12                                                   Seattle, WA 98101
                                                     206.340.8010
13                                                   todd@harperhayes.com
                                                     Attorney for Plaintiffs
14
                                              LETHER LAW GROUP
15
                                                     /s/ Thomas Lether_____ ___
16                                                   /s/ Eric Neal_____________
                                                     Thomas Lether, WSBA #18089
17                                                   Eric J. Neal, WSBA #31863
                                                     1848 Westlake Ave N Suite 100
18                                                   Seattle, WA 98109
                                                     Tel. (206) 467-5444
19                                                   tlether@letherlaw.com
                                                     eneal@letherlaw.com
20                                                   Substituting Attorneys for Defendant
                                                     Kinsale Insurance Company
21

22

23


     STIPULATED MOTION AND ORDER FOR                  LETHER LAW GROUP
     WITHDRAWAL AND SUBSTITUTION OF COUNSEL– 2 1848 WESTLAKE AVENUE N, SUITE 100
                                                                         SEATTLE, WA 98109
                                                                 P: (206) 467-5444 F: (206) 467-5544
               Case 2:20-cv-01719-RSL Document 17
                                               18 Filed 03/16/21
                                                        03/17/21 Page 3 of 5
                                                                           4




 1
                                         II.     ORDER
 2
            After considering the Stipulated Motion for Withdrawal and Substitution of Counsel,
 3
     the Court GRANTS the motion for withdrawal of attorneys Curt H. Feig and Matthew C.
 4
     Erickson and Nicoll Black & Feig PLLC and the substitution of attorneys Thomas Lether and
 5
     Eric Neal and Lether Law Group.
 6

 7   It is so Ordered.

 8   SIGNED on March 17, 2021.

 9

10                                              ___________________________________
                                                The Honorable Robert S. Lasnik
11                                              U.S. District Court Judge

12

13
     Submitted by:
14

15   NICOLL BLACK & FEIG PLLC
     /s/ Curt H. Feig_____ _______
16   /s/ Matthew C. Erickson______
     Curt H. Feig, WSBA #19890
17   Matthew C. Erickson, WSBA #43790
     1325 Fourth Avenue, Suite 1650
18   Seattle, WA 98101
     206 838 7555
19   cfeig@nicollblack.com
     merickson@nicollblack.com
20   Withdrawing Attorneys for Defendant Kinsale Insurance Company

21   HARPER | HAYES PLLC

22   /s/ Todd C. Hayes__________
     Todd C. Hayes, WSBA # 26361
23   600 University Street, Suite 2420
     Seattle, WA 98101

     STIPULATED MOTION AND ORDER FOR                  LETHER LAW GROUP
     WITHDRAWAL AND SUBSTITUTION OF COUNSEL– 3 1848 WESTLAKE AVENUE N, SUITE 100
                                                                           SEATTLE, WA 98109
                                                                   P: (206) 467-5444 F: (206) 467-5544
              Case 2:20-cv-01719-RSL Document 17
                                              18 Filed 03/16/21
                                                       03/17/21 Page 4 of 5
                                                                          4




 1   206.340.8010
     todd@harperhayes.com
 2   Attorney for Plaintiffs

 3   LETHER LAW GROUP

 4   /s/ Thomas Lether_________
     /s/ Eric Neal_____________
 5   Thomas Lether, WSBA #18089
     Eric J. Neal, WSBA #31863
 6   1848 Westlake Ave N Suite 100
     Seattle, WA 98109
 7   Tel. (206) 467-5444
     tlether@letherlaw.com
 8   eneal@letherlaw.com
     Substituting Attorneys for Defendant Kinsale Insurance Company
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     STIPULATED MOTION AND ORDER FOR                  LETHER LAW GROUP
     WITHDRAWAL AND SUBSTITUTION OF COUNSEL– 4 1848 WESTLAKE AVENUE N, SUITE 100
                                                                         SEATTLE, WA 98109
                                                                 P: (206) 467-5444 F: (206) 467-5544
